--------------------------------------------------------------------------------

Exhibit 10.2
 
Execution Copy


AMENDMENT NO. 3


TO


REGISTRATION RIGHTS AGREEMENT


THIS AMENDMENT NO. 3 TO REGISTRATION RIGHTS AGREEMENT (this “Amendment”) is made
as of December 28, 2010, by and among Genesis Energy, L.P., a Delaware limited
partnership (“Partners”), and the unitholders party hereto (each a “Unitholder”
and collectively the “Unitholders”). Partners and the Unitholders are,
collectively, the “Parties”. Any capitalized term used, but not defined, in this
Amendment shall have the meaning given such term in the Agreement (defined
below).


INTRODUCTION


A.            Partners and certain of the Parties, or their
predecessors-in-interest, entered into the Registration Rights Agreement, dated
as of July 25, 2007, as amended by that certain Amendment No. 1, dated November
16, 2007, and that certain Amendment No. 2, dated December 6, 2007 (as in effect
immediately prior to the date of this Amendment, the “Agreement”).


B.             Pursuant to the terms of that certain Agreement and Plan of
Merger, dated as of the date hereof (the “Merger Agreement”), by and among
Partners, Genesis Acquisition, LLC, a Delaware limited liability company, and
Genesis Energy, LLC, a Delaware limited liability company (“Partners GP”),
Partners GP shall, subject to the terms and conditions set forth therein, merge
with and into MergerCo, with Partners GP being the surviving entity (the
“Merger”).


C.             Pursuant to the Merger Agreement, at the Effective Time (as
defined in the Merger Agreement), the Series A Unit and Series B Units
representing membership interests in Partners GP (collectively, the “Partners GP
Units”) shall be converted into the right to receive a total of up to 27,000,000
limited partnership interests in Partners, consisting of (i) up to 19,960,000
Common Units – Class A (the “Base Common Units”), (ii) up to 7,000,000 Waiver
Units issued in four classes (the “Waiver Units”) and (iii) 40,000 Common Units
– Class B.


D.             Upon the satisfaction of specified performance objectives, the
Waiver Units will automatically convert into Common Units – Class A (to the
extent such conversion occurs, the “Converted Common Units”).


E.             The ability of the Unitholders to freely trade the
above-referenced securities will be limited by applicable securities Laws.


F.             Certain holders of the Partners GP Units not party to the
Agreement have entered into a Registration Rights Agreement, dated as of the
date hereof (the “New Registration Rights Agreement”), to improve the
transferability and liquidity of such securities.


 
 

--------------------------------------------------------------------------------

 


G.             The Parties desire to amend the Agreement as set forth in this
Amendment to improve the transferability and liquidity of such securities.


In consideration of the premises, the representations and warranties, and the
mutual promises made in this Amendment and the Agreement, the Parties agree as
follows:


 
1.
Amendments.



 
(A)
Section 1 of the Agreement is hereby amended by restating the definitions set
forth below as follows:



““Registrable Security” means each Unit, upon original issuance thereof, and at
all times subsequent thereto, including upon the transfer thereof by the
original Holder or any subsequent Holder, and each unit or other security issued
in respect of any Registrable Security because of or in connection with any
dividend, distribution, split or purchase in any rights offering or in
connection with any exchange for or replacement of such Registrable Security or
any combination of units, recapitalization, merger or consolidation, or any
other equity securities issued pursuant to any other pro rata distribution with
respect to the Registrable Securities, until the earliest to occur of:


(i)             the date on which it has been sold pursuant to a registration
statement or sold pursuant to Rule 144;


(ii)            the date on which it is saleable, in the opinion of counsel to
the Partnership, without registration under the Act, pursuant to Rule 144
without volume or other restrictions;


(iii)           the date on which it is saleable, without restriction, pursuant
to an available exemption from registration under the Act; or


(iv)           the date on which it is sold to the Partnership or its
subsidiaries.”


““Units” means (i) 13,459,209 common units of the Partnership issued on the
Closing Date to the Unitholders pursuant to the terms of the Contribution
Agreement and (ii) Base Common Units and Converted Common Units issuable on
December 28, 2010, in the case of Base Common Units, or issuable upon conversion
of Waiver Units, in the case of Converted Common Units, to the unitholders party
to the Amendment, or their successors or permitted assigns hereunder.”


 
(B)
Section 1 of the Agreement is hereby amended by adding the following definitions
set forth below, in alphabetical order:



““Amendment” means that certain Amendment No. 3 to this Agreement, dated
December 28, 2010, among the Partnership and the unitholders party thereto.”


 
2

--------------------------------------------------------------------------------

 


““Base Common Units” has the meaning assigned to it in the Amendment.”


““Converted Common Units” has the meaning assigned to it in the Amendment.”


““New Registration Rights Agreement” has the meaning assigned to it in the
Amendment.”


““Waiver Units” has the meaning assigned to it in the Amendment.”


 
(C)
Section 5(b) of the Agreement is hereby amended by restating the first sentence
of Section 5(b) as follows: “Notwithstanding anything contained in the Agreement
to the contrary, the Partnership shall not be required to conduct an
underwritten offering pursuant to this Agreement (i) with respect to any
offering that would result in net proceeds of less than $30 million to the
participating Holders, (ii) more than once during any calendar year or (iii)
more than seven times in the aggregate.”.



 
(D)
Section 6(e) of the Agreement is hereby amended by restating Section 6(e) to
read as follows:  “No other Person, including the Partnership (but excluding
another Holder or, in the case of the Shelf Registration Statement contemplated
by the Amendment with respect to Base Common Units and Converted Common Units
under (and as defined in) the New Registration Rights Agreement, a Holder under
the New Registration Rights Agreement), shall be permitted to offer securities
under a Shelf Registration Statement or any such Demand Registration unless (i)
Holders of a majority of the Registrable Securities requesting to participate in
such Registration Shall consent in writing or (ii) the Partnership has an
obligation to include such securities in such Registration.”



 
(E)
Section 12(b)(i) of the Agreement is hereby amended by restating Section
12(b)(i) to read as follows:  “Each such Holder that is not an individual is
duly organized, validly existing, and in good standing under the Laws of the
jurisdiction of its creation, formation, or organization.  There is no pending
or, to such Holder’s knowledge, threatened action (or basis therefor) for the
dissolution, liquidation, insolvency, or rehabilitation of such Holder.”



 
(F)
Section 12(b)(ii) of the Agreement is hereby amended by restating Section
12(b)(ii) to read as follows:  “Each such Holder that is not an individual has
the power and authority, and each such Holder that is an individual has the
legal capacity, to execute and deliver this Agreement and to perform and
consummate the transactions contemplated herein.  Each such Holder that is not
an individual has taken all actions necessary to authorize the execution and
delivery of this Agreement, the performance of its obligations hereunder, and
the consummation of the transactions contemplated herein.  This Agreement has
been duly authorized, executed, and delivered by, and is enforceable against,
such Holder”



 
3

--------------------------------------------------------------------------------

 


 
(G)
Section 12(b)(iii) of the Agreement is hereby amended by restating Section
12(b)(iii) to read as follows:  “The execution and the delivery of this
Agreement by such Holder and the performance and consummation of the
transactions contemplated herein by such Holder will not (a) if the Holder is
not an individual, breach any provision of its organizational documents, (b)
breach any Law to which such Holder is subject, (c) breach any contract or order
to which such Holder is a party or by which such Holder is bound or to which any
of such Holder’s assets is subject, or (d) require any approval, consent,
ratification, permission, waiver or authorization not already obtained, except
in the case of clauses (b), (c) and (d) as would not have a material adverse
affect on the ability of such Holder to perform its obligations hereunder and
consummate the transactions contemplated herein.”



 
(H)
Section 14(k) of the Agreement is hereby amended by replacing “December 31,
2017” where it appears therein with “December 31, 2020”.



 
2.
Agreements.



 
(A)
Shelf Registration Statement.  In addition to Partners’ existing obligations
under Section 2 of the Agreement, Partners shall, subject to the terms and
conditions of the New Registration Rights Agreement, file, have declared
effective and maintain an additional Shelf Registration Statement with respect
to that portion of the Registrable Securities consisting of Base Common Units
and Converted Common Units issued or issuable upon conversion of Waiver Units
(and each unit or other security issued in respect of any such Registrable
Security because of or in connection with any dividend, distribution, split or
purchase in any rights offering or in connection with any exchange for or
replacement of such Registrable Security or any combination of units,
recapitalization, merger or consolidation, or any other equity securities issued
pursuant to any other pro rata distribution with respect to such Registrable
Securities) providing for the resale of all such Registrable Securities, in each
case substantially contemporaneously with, or during substantially the same
periods as, as applicable, the times and periods the Shelf Registration
Statement (as defined in the New Registration Rights Agreement) is required to
be filed or declared effective and maintained, as applicable, upon the same
terms and conditions and subject to the same obligations hereunder with respect
to such Shelf Registration Statement as set forth in Section 2(a) and Section
2(b) of the New Registration Rights Agreement.  The term “Shelf Registration
Statement,” as used in the Agreement, shall be deemed to include the Shelf
Registration Statement referred to herein.



 
4

--------------------------------------------------------------------------------

 


To the extent permitted by Law, the obligations of Partners hereunder may be
satisfied by including such Registrable Securities (i) on the Shelf Registration
Statement initially filed pursuant to the Agreement (Reg. No. 333-150239), (ii)
on the Shelf Registration Statement (as defined in the New Registration Rights
Agreement) required under Section 2 of the New Registration Rights Agreement, or
(iii) on a separate Shelf Registration Statement.


For the purposes of the Demand Registration rights provided for under Section 3
of the Agreement, (i) the Effectiveness Target Date as defined therein shall
also be deemed to include the Effectiveness Target Date as defined in the New
Registration Rights Agreement and (ii) Section 2(A) shall be deemed an
obligation under Section 2 of the Agreement.


 
(B)
Resale Limitations.  Notwithstanding anything to the contrary in this Amendment,
the Holders shall not be permitted to offer or sell pursuant to any Registration
Statement contemplated pursuant to Section 2(A) (i) any Base Common Units, and
any Registrable Securities issued in respect of such Base Common Units, covered
hereby prior to June 30, 2011 and (ii) no more than 50% of the Base Common
Units, and any Registrable Securities issued in respect of such Base Common
Units,  covered hereby prior to December 30, 2011.



 
(C)
Representations and Warranties.  Each of Partners, on the one hand, and the
undersigned Unitholders, on the other, hereby makes or reaffirms (as the case
may be), as of the date hereof, with respect to the Units issuable to the
Unitholders on the date hereof pursuant to the Merger and the Merger Agreement,
those representations and warranties of Partners and the Holders, respectively,
under Section 12 of the Agreement (provided, that references to the Agreement
therein shall be deemed to refer to the Agreement as amended through and
including the date hereof).



 
3.
Entire Agreement; No Other Amendments.  This Amendment constitutes the entire
agreement and understanding of the Parties with respect to its subject matter
and supersedes all oral communication and prior writings (except as otherwise
provided herein) with respect thereto.  Each of the undersigned Unitholders
hereby acknowledges and agrees that, except as expressly amended or modified by
this Amendment, all the terms and conditions of the Agreement shall remain
unchanged and are hereby ratified and confirmed in all respects and that this
Amendment and the Agreement shall be read and construed as one instrument.



 
4.
Amendments. No amendment, modification or waiver in respect of this Amendment
will be effective unless in writing (including a writing evidenced by a
facsimile transmission) and executed by each of the Parties.



 
5

--------------------------------------------------------------------------------

 


 
5.
Counterparts. This Amendment may be executed and delivered in counterparts
(including by facsimile transmission), each of which will be deemed an original.
All signatures need not be on one counterpart.



 
6.
Governing Law. This Amendment shall be governed by and construed in accordance
with the law of the State of Texas (without reference to choice of law
doctrine).



 
7.
Effectiveness.  The amendments and Registration obligations contemplated by this
Amendment shall be effective as of the Effective Time (as defined in the Merger
Agreement).



 
8.
Consent to Merger.  Each of the undersigned, to the extent a holder of Series A
Units, in such capacity, hereby approves the Merger, the Merger Agreement and
the transactions contemplated thereby.



[Signature Page Follows]


 
6

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties hereto have caused this Amendment No. 3 to be
duly executed as of the date first above written.



 
UNITHOLDERS:
           
TERMINAL SERVICES, INC.
           
By:
/s/ James E. Davison
   
Name:
   
Title:
           
/s/ James Ellis Davison
   
James Ellis Davison
           
JAMES ELLIS DAVISON, JR.
   
GRANTOR RETAINED ANNUITY TRUST
           
By:
/s/ James Ellis Davison, Jr.
   
Name: James Ellis Davison, Jr.
   
Title:   Trustee
           
/s/ James Ellis Davison, Jr.
   
James Ellis Davison, Jr.
 

 
[Signature Page - Amendment No. 3 to Davison Registration Rights Agreement (1 of
3)]


 
 

--------------------------------------------------------------------------------

 
 

 
/s/ Todd Allen Davison
   
Todd Allen Davison
           
TODD DAVISON LEGACY TRUST-2010
   
C/O ARGENT TRUST
           
By:
/s/ Kimberly Husband
   
Name: Kimberly Husband, Senior VP
   
Title:   Trustee
           
TODD DAVISON CHILDREN’S TRUST
   
C/O ARGENT TRUST
           
By:
/s/ Kimberly Husband
   
Name: Kimberly Husband, Senior VP
   
Title:   Trustee
           
/s/ Steven Kent Davison
   
Steven Kent Davison
           
STEVEN DAVISON FAMILY TRUST
   
C/O ARGENT TRUST
           
By:
/s/ Kimberly Husband
   
Name: Kimberly Husband, Senior VP
   
Title:    Trustee
 

 
[Signature Page - Amendment No. 3 to Davison Registration Rights Agreement (2 of
3)]
 
 
 

--------------------------------------------------------------------------------

 
 
PARTNERSHIP:
       
GENESIS ENERGY, L.P.
       
By:  Genesis Energy, LLC,
 
its general partner
       
By:
/s/ Grant E. Sims
   
Grant E. Sims
   
Chief Executive Officer
 



[Signature Page - Amendment No. 3 to Davison Registration Rights Agreement (3 of
3)]
 
 

--------------------------------------------------------------------------------